Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
2.		Claims 64-85 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/19/2022 has been entered.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

		Claims 64-68, 71-72, 74-76 and 78-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razoumov et al. (US Patent Application Publication 2012/0139731), herein after referred to as Razoumov, in view of Kahn et al. (US Patent 7,970,586), herein after referred to as Kahn, and further in view of Rafferty et al. (US Patent Application Publication 2013/0245388), herein after referred to as Rafferty.
Regarding independent claim 64, Razoumov discloses an upper arm computer pointing apparatus (abstract and paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm), comprising: 
an upper-arm apparatus adapted for placement about a user’s upper-arm comprising:
at least one orientation measurer, deployable over muscles of an upper arm of a user (paragraph [0034] describes sensors 120 (an apparatus), figure 1, to be positioned and associated with joints and appendages of the body/user such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm; figure 1 reference sensors 120 described in paragraph [0034] to gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject including biometric data which includes: data tracing the trajectory, speed, acceleration, position, force/pressure exerted by or experienced by the body, orientation, etc. of a subject’s appendage or other body part, movement of the subject and/or tension in the subject’s muscles; paragraphs [0034] and [0079] describes the sensors 120/620 (figure’s 1 and 6 respectively) may be attached to the subject’s clothing woven or positioned to be associated with joints and appendages), configured to electromechanically measure orientation of the upper arm (paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF); 
a computer processor, [ ], associated with said orientation measurer, configured to derive control data from the measured orientation (Figure 1 reference processor 150 described in paragraphs [0036]-[0038] to process the data and enable the user to use/monitor the data from the sensor 120 (electromechanical gyroscope orientation). Paragraph [0037] describes the first processor 150 can be merged into a single device with transceiver 140 described in paragraph [0035] to be attached to the body and/or clothing of the subject.); and 
a data transmitter, associated with said computer processor (figure 1 reference processor one 150 depicted to transmit data to processor two 160 described in paragraph [0039] to send data wired or wireless network or the internet), configured to transmit the control data to a computing device in communication with the apparatus (figure 1 reference processor two 160 described in paragraph [0039] which can perform the functions of processor one 150, including enabling the user to use/monitor the data from the sensor 120 (electromechanical gyroscope orientation) or perform additional processing or make data available to another user such as the subject 100 or another user such as a coach who can communicate or interact with the data who can then interpret and explain the data to the subject 100 to provide coaching/training remote to the subject 100 utilizing the wearable device), wherein
the computing device is different than the computer processor, located physically apart from the upper-arm apparatus and externally connected to the upper-arm computer pointing apparatus (Paragraph [0037] describes the first processor 150 (computer processor) can be merged into a single device with transceiver 140 described in paragraph [0035] to be attached to the body and/or clothing of the subject. Paragraph [0037] describes the single device can be configured to transmit the data to a second processor 160. Figure 3 and paragraph [0057] examples the second processor as a desktop computer 350 in communication wirelessly (paragraph [0039]) describing the second processor to be physically apart from the first processor located in a singular device attached to the body of the subject 100.); and
[ ].
Razoumov does not specifically disclose the upper-arm computer pointing apparatus is configured to control an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing device.
Kahn discloses a computer pointing apparatus (figure 1 reference real accelerometer 100 (corresponding to Razoumov’s sensor 120) is configured to control an operation of the computing device based on the control data, thereby allowing a user to [ ] control the computing device (figure 1 reference data convertor/virtual accelerometer 120 with data translator 145 for accelerometer applications described in columns 1 and 2 lines 59-67 and 1-3 respectively for enabling multiple application to receive accelerometer data from the accelerometer sensor; column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement, columns 4-5 lines 57-67 and 1-10 respectively describe acceleration data in regards to arm movements including muscles firing at points in the motion to achieve the net motion to identify a particular user’s characteristic form for an action).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s remotely transmitted sensor data with the known technique of being converted for application use such as cursor movement (standard mouse protocol compliant control data) yielding the predictable results of enabling remote control of gaming applications as disclosed by Kahn (column 1 lines 20-31).
Further, Razoumov discloses wherein the sensor is physically attached to the upper-arm (figure 1 reference sensor 120 depicted on upper arm/bicep). Razoumov further discloses wherein the transceiver, which communicates with the sensors, can be attached to the body and/or clothing and examples a belt (paragraph [0035]). The processor receives data from the transceiver and can be integrated into a singular device (paragraph [0037]). While this discloses then a singular device comprising a processor to be attached to the body and/or clothing it does not specifically disclose that the transceiver and processor single device to be physically attached to the upper-arm apparatus as claimed.
Rafferty discloses a system which includes a processor physically attached to an upper-arm apparatus (Figure 1B reference processor 154 integrated into an arm/leg band (paragraph [0205]) connected with apparatus 102 (utilized for sensing measurements of tissue, paragraph [0135]) and transceiver 158 (utilized for transmitting data to another device, paragraph [0136]). Paragraph [0199] describes the location of the upper bicep as a sensing location. Figure 26A and paragraph [0285] describes the system utilizes Velcro to secure the device to the bicep.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s sensor (located on the upper arm/bicep area) and single integrated transceiver and processor device attached to the body with the known technique of being integrated into a singular device comprising the sensor, transceiver, and processor physically attached to the bicep/upper-arm of the user yielding the predictable results of providing a conformable and comfortable portable user experience during sensing operations as disclosed by Rafferty (paragraphs [0203]-[0204]).
Regarding claim 65, Razoumov discloses the apparatus of claim 64, further comprising at least one pressure meter, deployable on at least one area of an upper arm of the user, in communication with said computer processor, configured to measure pressure applied by muscle of the upper arm on said pressure meter (figure 1 reference sensors 120 described in paragraph [0034] to gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject including biometric data which includes: data tracing the trajectory, speed, acceleration, position, force/pressure exerted by or experienced by the body, orientation, etc. of a subject’s appendage or other body part, movement of the subject and/or tension in the subject’s muscles; paragraphs [0034] and [0079] describes the sensors 120/620 (figure’s 1 and 6 respectively) may be attached to the subject’s clothing woven or positioned to be associated with joints and appendages), wherein said computer processor is configured to derive the control data from the measured orientation and the measured pressure (figure 1 reference processor two 160 describes in paragraph [0039] which can perform the functions of processor one 150, including enabling the user to use/monitor the data from the sensor 120 (pressure+orientation/electromechanical devices) or perform additional processing or make data available to another user such as the subject 100 or another user such as a coach who can communicate or interact with the data who can then interpret and explain the data to the subject 100 to provide coaching/training remote to the subject 100 utilizing the wearable device). 
Regarding claim 66, Razoumov discloses the apparatus of claim 64, wherein said data transmitter is further configured to transmit the control data to the computing device over a wireless connection (figure 1 reference processor one 150 depicted to transmit data to processor two 160 described in paragraph [0039] to send data wired or wireless network or the internet).
Regarding claim 67, Kahn discloses the apparatus of claim 64, further comprising a data convertor (figure 1 reference virtual accelerometer 120), implemented on said computing device, configured to receive the transmitted control data (figure 1 reference real accelerometer 110 to transmit to data convertor/virtual accelerometer 120) and convert the transmitted control data into a standard mouse protocol compliant control data (figure 1 reference data convertor/virtual accelerometer 120 with data translator 145 for accelerometer applications described in columns 1 and 2 lines 59-67 and 1-3 respectively for enabling multiple application to receive accelerometer data from a single accelerometer sensor; column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement, columns 4-5 lines 57-67 and 1-10 respectively describe acceleration data in regards to arm movements including muscles firing at points in the motion to achieve the net motion to identify a particular user’s characteristic form for an action).
Regarding claim 68, Kahn discloses the apparatus of claim 64, wherein said computer processor is further configured to derive the control data as mouse protocol compliant control data (column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement).
Regarding claim 71, Razoumoth discloses the apparatus of claim 64, wherein at least one of said orientation measurers comprises a GPS (Global Positioning System) receiver paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF).
Regarding claim 72, Razoumov discloses the apparatus of claim 64, wherein at least one of said orientation measurers comprises an IMU (Inertial Measurement Unit) (an IMU is defined as a device which detects linear acceleration and rotational rate which are respectively performed by an accelerometer and gyroscope; Razoumov paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF; the definition of one or more of includes multiple such as two, two technologies listed of accelerometer and gyroscope includes the components of an IMU).
Regarding claim 74, Razoumov discloses the apparatus of claim 65, where said computer processor is further configured to translate a pressure change measured by at least one of said pressure meters into clicking operation data included in the derived control data (paragraph [0037]-38 describes wherein the sensor (pressure) data is processed  to enable a user to view or interact with the data on a desktop computer which inherently is enabled to receive mouse inputs thereby making the data viewed on the desktop computer “clicking” data). 
Regarding claim 75, Razoumov discloses the apparatus of claim 64, where said computer processor is further configured to translate an angular orientation change measured by at least one of said orientation measurers into clicking operation data included in the derived control data (paragraph [0037]-38 describes wherein the sensor (orientation) data is processed  to enable a user to view or interact with the data on a desktop computer which inherently is enabled to receive mouse inputs thereby making the data viewed on the desktop computer “clicking” data). 
Regarding claim 76, Tan discloses the apparatus of claim 64, where said computer processor is further configured to translate a movement in a predefined direction (paragraph [0031] describes a variety of body movements detectable by the sensors thereby enabling all of the described movements (such as running) to be considered a predefined direction or comprise body appendages of predefined directions; paragraph [0039] describes training regarding the subject’s body movements including gait, stride, pitch, etc. all involving predefined directions), measured by at least one of said orientation measurers, into clicking operation data included in the derived control data (paragraph [0049] describes wherein the muscle-generated electrical signal may be interpreted to operate like a mouse, inherently comprises clicking operations, for interfacing with computing devices; paragraph [0051] discloses wherein muscle generated electrical signals result from gestures or motions/orientations of the user). 
Regarding claim 78, Razoumov discloses the apparatus of claim 64, wherein at least one of said orientation measurers is further configured to measure angular orientation of the upper arm (paragraph [0037]-38 describes wherein the sensor (orientation) data is processed to enable a user to view or interact with the data).
Regarding claim 79, Razoumov discloses the apparatus of claim 64, wherein at least one of said orientation measurers is further configured to measure bi-dimensional positional orientation of the upper arm (paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF; gyroscopes inherently operate in three dimensions which includes 2/bi-dimensional position orientation). 
 Regarding claim 80, Razoumov discloses the apparatus of claim 64, wherein at least one of said orientation measurers is further configured to measure tri-dimensional positional orientation of the upper arm (paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF; gyroscopes inherently operate in three dimensions).
Regarding independent claim 81, Razoumov discloses an upper arm computer pointing apparatus (abstract and paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm), comprising: 
an upper-arm apparatus adapted for placement about a user’s upper-arm comprising:
at least one pressure measurer, deployable over muscles of an upper arm of a user, configured to measure pressure applied by muscle of the upper arm (paragraph [0034] describes sensors 120 (an apparatus), figure 1, to be positioned and associated with joints and appendages of the body/user such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm; figure 1 reference sensors 120 described in paragraph [0034] to gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject including biometric data which includes: data tracing the trajectory, speed, acceleration, position, force/pressure exerted by or experienced by the body, orientation, etc. of a subject’s appendage or other body part, movement of the subject and/or tension in the subject’s muscles; paragraphs [0034] and [0079] describes the sensors 120/620 (figure’s 1 and 6 respectively) may be attached to the subject’s clothing woven or positioned to be associated with joints and appendages); 
a computer processor, [ ], associated with said pressure measurer, configured to derive control data from the measured pressure (figure 1 reference processor 150 described in paragraphs [0036]-[0038] to process the data and enable the user to use/monitor the data from the sensor 120 (pressure)); and 
a data transmitter, associated with said computer processor (figure 1 reference processor one 150 depicted to transmit data to processor two 160 described in paragraph [0039] to send data wired or wireless network or the internet), configured to transmit the control data to a computing device in communication with the apparatus (figure 1 reference processor two 160 describes in paragraph [0039] which can perform the functions of processor one 150, including enabling the user to use/monitor the data from the sensor 120 (pressure) or perform additional processing or make data available to another user such as the subject 100 or another user such as a coach who can communicate or interact with the data who can then interpret and explain the data to the subject 100 to provide coaching/training remote to the subject 100 utilizing the wearable device), wherein:
the computing device is different than the computer processor, located physically apart from the upper-arm apparatus and externally connected to the upper-arm computer pointing apparatus (Paragraph [0037] describes the first processor 150 (computer processor) can be merged into a single device with transceiver 140 described in paragraph [0035] to be attached to the body and/or clothing of the subject. Paragraph [0037] describes the single device can be configured to transmit the data to a second processor 160. Figure 3 and paragraph [0057] examples the second processor as a desktop computer 350 in communication wirelessly (paragraph [0039]) describing the second processor to be physically apart from the first processor located in a singular device attached to the body of the subject 100.); and
 [ ].
Razoumov does not specifically disclose the upper-arm computer pointing apparatus is configured to control an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing device.
Kahn discloses a computer pointing apparatus (figure 1 reference real accelerometer 100 (corresponding to Razoumov’s sensor 120) is configured to control an operation of the computing device based on the control data, thereby allowing a user to [ ] control the computing device (figure 1 reference data convertor/virtual accelerometer 120 with data translator 145 for accelerometer applications described in columns 1 and 2 lines 59-67 and 1-3 respectively for enabling multiple application to receive accelerometer data from the accelerometer sensor; column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement, columns 4-5 lines 57-67 and 1-10 respectively describe acceleration data in regards to arm movements including muscles firing at points in the motion to achieve the net motion to identify a particular user’s characteristic form for an action).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s remotely transmitted sensor data with the known technique of being converted for application use such as cursor movement (standard mouse protocol compliant control data) yielding the predictable results of enabling remote control of gaming applications as disclosed by Kahn (column 1 lines 20-31).
Further, Razoumov discloses wherein the sensor is physically attached to the upper-arm (figure 1 reference sensor 120 depicted on upper arm/bicep). Razoumov further discloses wherein the transceiver, which communicates with the sensors, can be attached to the body and/or clothing and examples a belt (paragraph [0035]). The processor receives data from the transceiver and can be integrated into a singular device (paragraph [0037]). While this discloses then a singular device comprising a processor to be attached to the body and/or clothing it does not specifically disclose that the transceiver and processor single device to be physically attached to the upper-arm apparatus as claimed.
Rafferty discloses a system which includes a processor physically attached to an upper-arm apparatus (Figure 1B reference processor 154 integrated into an arm/leg band (paragraph [0205]) connected with apparatus 102 (utilized for sensing measurements of tissue, paragraph [0135]) and transceiver 158 (utilized for transmitting data to another device, paragraph [0136]). Paragraph [0199] describes the location of the upper bicep as a sensing location. Figure 26A and paragraph [0285] describes the system utilizes Velcro to secure the device to the bicep.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s sensor (located on the upper arm/bicep area) and single integrated transceiver and processor device attached to the body with the known technique of being integrated into a singular device comprising the sensor, transceiver, and processor physically attached to the bicep/upper-arm of the user yielding the predictable results of providing a conformable and comfortable portable user experience during sensing operations as disclosed by Rafferty (paragraphs [0203]-[0204]).
Regarding independent claim 82, Razoumov discloses a method for upper arm computer pointing (abstract and paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm), comprising: 
positioning an apparatus over muscles of an upper arm of a user (figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm);
electromechanically measuring orientation of an upper arm of a user, on at least one area of the upper arm using said apparatus that comprises an accelerometer, a gyroscope, or both an accelerometer and a gyroscope (paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF); 
deriving control data from said measured orientation (figure 1 reference processor 150 described in paragraphs [0036]-[0038] to process the data and enable the user to use/monitor the data from the sensor 120 (electromechanical gyroscope orientation)); and
transmitting (figure 1 reference processor one 150 depicted to transmit data to processor two 160 described in paragraph [0039] to send data wired or wireless network or the internet) the control data to a computing device in communication with the apparatus (figure 1 reference processor two 160 describes in paragraph [0039] which can perform the functions of processor one 150, including enabling the user to use/monitor the data from the sensor 120 (electromechanical gyroscope orientation) or perform additional processing or make data available to another user such as the subject 100 or another user such as a coach who can communicate or interact with the data who can then interpret and explain the data to the subject 100 to provide coaching/training remote to the subject 100 utilizing the wearable device);
 [ ].
Razoumov does not specifically disclose the method for an upper-arm computer pointing comprising controlling an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing device.
Kahn discloses a computer pointing apparatus (figure 1 reference real accelerometer 100 (corresponding to Razoumov’s sensor 120) is configured to control an operation of the computing device based on the control data, thereby allowing a user to [ ] control the computing device (figure 1 reference data convertor/virtual accelerometer 120 with data translator 145 for accelerometer applications described in columns 1 and 2 lines 59-67 and 1-3 respectively for enabling multiple application to receive accelerometer data from the accelerometer sensor; column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement, columns 4-5 lines 57-67 and 1-10 respectively describe acceleration data in regards to arm movements including muscles firing at points in the motion to achieve the net motion to identify a particular user’s characteristic form for an action).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s remotely transmitted sensor data with the known technique of being converted for application use such as cursor movement (standard mouse protocol compliant control data) yielding the predictable results of enabling remote control of gaming applications as disclosed by Kahn (column 1 lines 20-31).
 Regarding independent claim 83, Razoumov discloses a method for upper arm computer pointing (abstract and paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm), comprising: 
using an apparatus that comprises at least one pressure meter deployed over muscles of an upper arm of a user, measuring pressure applied by muscle of the upper arm on the pressure meter (paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body/user such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm; figure 1 reference sensors 120 described in paragraph [0034] to gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject including biometric data which includes: data tracing the trajectory, speed, acceleration, position, force/pressure exerted by or experienced by the body, orientation, etc. of a subject’s appendage or other body part, movement of the subject and/or tension in the subject’s muscles; paragraphs [0034] and [0079] describes the sensors 120/620 (figure’s 1 and 6 respectively) may be attached to the subject’s clothing woven or positioned to be associated with joints and appendages);
deriving control data from said measured pressure (figure 1 reference processor 150 described in paragraphs [0036]-[0038] to process the data and enable the user to use/monitor the data from the sensor 120 (pressure)); 
transmitting (figure 1 reference processor one 150 depicted to transmit data to processor two 160 described in paragraph [0039] to send data wired or wireless network or the internet) the control data to a computing device in communication with the apparatus (figure 1 reference processor two 160 describes in paragraph [0039] which can perform the functions of processor one 150, including enabling the user to use/monitor the data from the sensor 120 (pressure) or perform additional processing or make data available to another user such as the subject 100 or another user such as a coach who can communicate or interact with the data who can then interpret and explain the data to the subject 100 to provide coaching/training remote to the subject 100 utilizing the wearable device); and
[ ].
Razoumov does not specifically disclose the method for upper-arm computer pointing comprising controlling an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing device.
Kahn discloses a computer pointing apparatus (figure 1 reference real accelerometer 100 (corresponding to Razoumov’s sensor 120) is configured to control an operation of the computing device based on the control data, thereby allowing a user to [ ] control the computing device (figure 1 reference data convertor/virtual accelerometer 120 with data translator 145 for accelerometer applications described in columns 1 and 2 lines 59-67 and 1-3 respectively for enabling multiple application to receive accelerometer data from the accelerometer sensor; column 1 lines 20-31 examples accelerometers for human movement translated for an application exampled as a game controller for cursor movement, columns 4-5 lines 57-67 and 1-10 respectively describe acceleration data in regards to arm movements including muscles firing at points in the motion to achieve the net motion to identify a particular user’s characteristic form for an action).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s remotely transmitted sensor data with the known technique of being converted for application use such as cursor movement (standard mouse protocol compliant control data) yielding the predictable results of enabling remote control of gaming applications as disclosed by Kahn (column 1 lines 20-31).
Regarding claim 84, Razoumov discloses the apparatus of claim 64 wherein the at least one orientation measurer is deployable over triceps of an upper arm of a user (Razoumov: abstract and paragraph [0034] describes sensors 120, figure 1, to be positioned and associated with joints and appendages of the body such that the sensors can track movement of the subject and/or tension in the subject’s muscles; figure 1 particularly identifies locations of sensors 120 to various appendages including top of the feet (shoes), knees, elbows, forearm, and upper arm).
Regarding claim 85, Razoumov discloses the apparatus of claim 64, wherein the at least one orientation measurer is further configured to electromechanically measure an angle of inclination of the upper arm with respect to a preselected surface of reference (paragraph [0034] specifically describes that the sensors 120 can include one or more of the following technologies: accelerometer that detects accelerations, gyroscope that detects changes in orientation, compass or magnetic that senses position and/or alignment with relation to magnetic fields, satellite based, GPS, gait or stride, RF; note gyroscopes comprise inherent reference plane to measure three dimensional angular orientation). 

5.		Claims 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razoumov-Kahn-Rafferty in view of Burbank et al. (US Patent Application Publication 2009/0221943), herein after referred to as Burbank, in view of Kamath et al. (US Patent 2006/0036141), herein after referred to as Kamath, and further in view of Kan-tor et al. (US Patent Application Publication 2015/0272500), herein after referred to as Kan-tor.
Regarding claim 69, Razoumov discloses the apparatus of claim 65.
Razoumov does not specifically disclose wherein said pressure meters comprise at least two pressure meters deployable on the upper arm, over opposite sides of the muscle, and said computer processor is further configured to compare a measurement of a first one of said pressure meters with a measurement of a second one of said pressure meters, for deriving the control data. 
Burbank discloses sensors comprise at least two sensors (paragraph [0196] describes utilizing a plurality of sensors on a muscle sufficient to sense a body condition of the muscle (exampled as RLS)) deployable on an arm (figures 62-63 and paragraph [0197] describes a removable sleeve to be utilized on a user’s arm), over opposite sides of the muscle (figures 50-51 and paragraph [0186] describes a removable sleeve to fit around a muscle (exampled as a calf) which comprises a plurality of lines of sensors depicted to surround (including opposite sides of) the muscle of the user).
Kamath discloses comparing a measurement of the first sensor with the measurement of the second sensor to detect presence or absence of an aberrant value (deviation of the measurement from a reference value over time), signal-to-noise ratio, and/or recognizing patterns within the data itself (paragraphs [0017]-[0020]).
Kan-tor discloses wherein pressure sensors placed over muscles of a user (paragraph [0026]) may be utilized to detect highly sensitive to smaller tremors (paragraph [0075] describes detecting tremors; stating highly sensitive or smaller tremors discloses identifying tremors from values which inherently deviate from non-tremor values (reference value)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s sensor (pressure) with the known technique of two sensors surrounding a muscle as disclosed by Burbank with their respective measurements compared yielding the predictable results of detecting presence or absence of an aberrant value, signal-to-noise ration, and/or recognizing patterns within the data itself as disclosed by Kamath (paragraphs [0017]-[0020]) wherein said recognized patterns may be tremors as disclosed by Kan-tor (paragraph [0075]).
Regarding claim 70, Razoumov discloses the apparatus of claim 65.
Razoumov does not specifically disclose wherein said orientation measurers comprise at least two orientation measurers deployable on the upper arm, over opposite sides of the muscle, and said computer processor is further configured to compare a measurement of a first one of said orientation measurers with a measurement of a second one of said orientation measurers, for deriving the control data. 
Burbank discloses sensors comprise at least two sensors (paragraph [0196] describes utilizing a plurality of sensors on a muscle sufficient to sense a body condition of the muscle (exampled as RLS)) deployable on an arm (figures 62-63 and paragraph [0197] describes a removable sleeve to be utilized on a user’s arm), over opposite sides of the muscle (figures 50-51 and paragraph [0186] describes a removable sleeve to fit around a muscle (exampled as a calf) which comprises a plurality of lines of sensors depicted to surround (including opposite sides of) the muscle of the user).
Kamath discloses comparing a measurement of the first sensor with the measurement of the second sensor to detect presence or absence of an aberrant value, signal-to-noise ratio, and/or recognizing patterns within the data itself (paragraphs [0017]-[0020]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s sensor (orientation) with the known technique of two sensors surrounding a muscle as disclosed by Burbank with their respective measurements compared yielding the predictable results of detecting presence or absence of an aberrant value, signal-to-noise ration, and/or recognizing patterns within the data itself as disclosed by Kamath (paragraphs [0017]-[0020]).

6.		Claims 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razoumov-Kahn-Rafferty in view of van der Merwe et al. (US Patent Application Publication 2011/0264238), herein after referred to as van der Merwe.
Regarding claim 73, Razoumov discloses the apparatus of claim 65, wherein at least one of said pressure meters comprises measuring pressure (paragraph [0034]).
Razoumov does not specifically disclose the pressure meters comprising an FSR (Force Sensing Resistor). 
van der Merwe discloses utilizing force sensing resistors for muscle pressure and strain sensing (paragraph [0136]).
It would have been obvious to one skilled in the art at the time the invention was made to enable Razoumov’s pressure sensor with the known technique of comprising force sensing resistors enabling individual muscle zone detection as disclosed by van der Merwe (paragraph [0136]).

7.		Claims 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razoumov-Kahn-Rafferty in view of Tremaine et al. (US Patent Application Publication 2014/0049465), herein after referred to as Tremaine.
Regarding claim 77, Razoumov discloses the apparatus of claim 64, where said computer processor is further configured to translate an angular orientation change measured by at least one of said orientation measurers, [ ] (paragraph [0037]-38 describes wherein the sensor (orientation) data is processed  to enable a user to view or interact with the data on a desktop computer). 
Razoumov does not specifically disclose translate an angular orientation change into mouse speed change data included in the derived control data.
Tremaine discloses to translate an angular orientation change measured by at least one of said orientation measurers into mouse speed change data included in derived control data (figure 6D and paragraphs [0090]-[0092] describes arm gestures may be translated into speed of movement of the mouse pointer).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Razoumov’s sensors with the known technique of computer input control including speed of movement of the mouse pointer/mouse speed change data yielding the predictable results of increasing functionality of the device include controlling a computer as disclosed by Tremaine (paragraphs [0090]-[0092]).

Response to Arguments
7.		Applicant's arguments filed 8/19/2022 have been fully considered but they are relate towards newly amended subject matter. Newly cited prior art Rafferty is utilized in combination with Razoumov and Kahn to reject the newly amended subject matter. Please refer to the above rejection as rebuttal. It is noted claims 82-83 are independent claims which have not been amended. The rejection affirmed via the patent board decision filed 6/20/2022 is upheld. This action is non-final. 

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622